Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 24, 2019

                                       No. 04-19-00628-CR

                                          Roy TIPPITT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR13262
                         Honorable Stephanie R. Boyd, Judge Presiding


                                          ORDER
        Roy Tippitt entered into a plea bargain with the State, pursuant to which he pled nolo
contendere to the charged offense. The trial court imposed sentence in accordance with the
agreement on June 3, 2019, and signed a certificate stating this “is a plea-bargain case, and the
defendant has NO right of appeal” and “the defendant has waived the right of appeal.” See TEX.
R. APP. P. 25.2(a)(2). Tippitt did not file a motion for new trial. Therefore, a notice of appeal
was due July 3, 2019, or the notice and a motion for extension of time to file, were due fifteen
days later on July 18, 2019. TEX. R. APP. P. 26.2(a)(1), 26.3. The record does not contain a notice
of appeal, but Tippitt filed an untimely motion for extension of time to file the notice of appeal
on September 11, 2019.

        The clerk’s record includes the trial court’s Rule 25.2(a)(2) certification and the written
plea bargain agreement. See TEX. R. APP. P. 25.2(d). The record appears to support the trial
court’s certification that Tippitt does not have a right to appeal and waived any right of appeal.
See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should
review clerk’s record to determine whether trial court’s certification is accurate). This court must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” TEX. R. APP. P. 25.2(d).

        Tippitt is given notice that this appeal will be dismissed unless, by October 14, 2019, (1)
he files a response establishing that a notice of appeal and a motion for extension of time to file a
notice of appeal were timely filed and (2) an amended certification showing that Tippitt has the
right to appeal is made part of the appellate record. See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996) (holding that timely notice of appeal is necessary to invoke court of
appeals’ jurisdiction); TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.
App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347
(July 2, 2003, pet. ref’d) (not designated for publication). If appellant fails to satisfactorily
respond within the time provided, the appeal will be dismissed.

        We order all appellate deadlines are suspended until further order of the court. We
further order the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk